 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-411-KJD-DJA

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 ROBERT MARCELLUS JONES, JR.,

12                 Defendant.

13         This Court finds Robert Marcellus Jones, Jr., pled guilty to Counts Three through
14 Six of a Six-Count Superseding Criminal Indictment charging him in Count Three with

15 distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2); in Count Four

16 with receipt of child pornography in violation of 18 U.S.C. § 2252A(a)(2); in Count Five

17 with transportation of minors for prostitution or other criminal sexual activity in violation of

18 18 U.S.C. § 2423(a); and in Count Six with coercion and enticement in violation of 18

19 U.S.C. § 2422(b). Superseding Criminal Indictment, ECF No. 28; Change of Plea, ECF No.

20 53; Plea Agreement, ECF No. 55.

21         This Court finds Robert Marcellus Jones, Jr., agreed to the forfeiture of the property
22 set forth in the Plea Agreement. Plea Agreement, ECF No. 55.

23         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
24 of America has shown the requisite nexus between property set forth in the Plea Agreement

25 and the offenses to which Robert Marcellus Jones, Jr., pled guilty.

26         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
27 any book, magazine, periodical, film, videotape, or other matter which contains any such

28 visual depiction, which was produced, transported, mailed, shipped or received in violation
 1   of 18 U.S.C. § 2252A(a)(2); (2) any property, real or personal, used or intended to be used to

 2   commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property traceable

 3   to such property; (3) any property, real or personal, that was used or intended to be used to

 4   commit or to facilitate the commission of 18 U.S.C. §§ 2422(b) and 2423(a); and (4) any

 5   property, real or personal, used or intended to be used to commit or to facilitate the

 6   commission of 18 U.S.C. §§ 2422(b) and 2423(a), and is subject to forfeiture pursuant to 18

 7   U.S.C. § 2253(a)(1) and 2253(a)(3); 18 U.S.C. § 2428(a)(1); and 18 U.S.C. § 2428(b)(1)(A)

 8   with 28 U.S.C. § 2461(c):

 9              1. Samsung Galaxy Note 9 cell phone, IMEI: 358496098457300;

10              2. Apple iPhone, IMEI: 357264091149113;

11              3. Apple iPhone, IMEI: 353053090331994;

12              4. Cricket ZTE cell phone, Model Z988, SN: 324565343429;

13              5. Samsung Galaxy Mega cell phone, Model: SGH-I527, SN: RF2F40Q58KK;

14              6. Cricket ZTE cell phone, Model Z988, SN: 324565343886; and

15              7. Samsung Galaxy S5 cell phone, Model: SM-G900A, IMEI:

16                  353411062051935

17   (all of which constitutes property).

18          This Court finds that the United States of America may amend this order at any time

19   to add subsequently located property or substitute property to the forfeiture order pursuant

20   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

21          This Court finds the United States of America is now entitled to, and should, reduce

22   the aforementioned property to the possession of the United States of America.

23          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

24   DECREED that the United States of America should seize the aforementioned property.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

26   rights, ownership rights, and all rights, titles, and interests of Robert Marcellus Jones, Jr., in

27   the aforementioned property are forfeited and are vested in the United States of America

28   and shall be safely held by the United States of America until further order of the Court.
                                                    2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 2   of America shall publish for at least thirty (30) consecutive days on the official internet

 3   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 4   describe the forfeited property, state the time under the applicable statute when a petition

 5   contesting the forfeiture must be filed, and state the name and contact information for the

 6   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 7   and 21 U.S.C. § 853(n)(2).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 9   or entity who claims an interest in the aforementioned property must file a petition for a

10   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

11   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

12   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

13   right, title, or interest in the forfeited property and any additional facts supporting the

14   petitioner’s petition and the relief sought.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

16   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

17   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

18   not sent, no later than sixty (60) days after the first day of the publication on the official

19   internet government forfeiture site, www.forfeiture.gov.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

21   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

22   Attorney’s Office at the following address at the time of filing:

23                  Daniel D. Hollingsworth
                    Assistant United States Attorney
24                  James A. Blum
                    Assistant United States Attorney
25                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
26

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

28   described herein need not be published in the event a Declaration of Forfeiture is issued by
                                                   3
 1   the appropriate agency following publication of notice of seizure and intent to

 2   administratively forfeit the above-described property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record.

 5          DATED _____________________,
                   January 31            2020.

 6

 7

 8                                               HONORABLE KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 30, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
